Citation Nr: 1415744	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-38 880	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea versicolor of the chest and back.

2.  Entitlement to compensable rating for laryngitis with hoarseness.

3.  Entitlement to an initial compensable rating for scars on the chest.

4.  Entitlement to a compensable rating for temporomandibular joint (TMJ) dysfunction.

5.  Entitlement to special monthly compensation based on the need for aid and attendance for another person.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael L. Marcum, General Attorney


INTRODUCTION

The Veteran served on active duty from August 1981 to July 1986.

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In September 2011, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In May 2012, the Board issued a decision that dismissed the claim of entitlement to compensable rating for laryngitis with hoarseness; partially granted the claim of entitlement to an initial compensable rating for scars on the chest; and denied the claims of whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea versicolor of the chest and back, entitlement to a compensable rating for TMJ dysfunction, and entitlement to special monthly compensation based on the need for aid and attendance for another person.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the September 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the May 2012 Board decision is vacated.  



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


